UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1690


UNITED STATES OF AMERICA ex rel. MARK W. PRINCE,

                Plaintiff - Appellant,

          v.

VIRGINIA RESOURCES AUTHORITY,

                Defendant - Appellee,

          and

SHENANDOAH COUNTY BOARD OF SUPERVISORS; U. S. BANK NATIONAL
ASSOCIATION; SUNTRUST BANK; SUNTRUST EQUIPMENT FINANCE &
LEASING CORPORATION,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:13-cv-00045-MFU)


Submitted:   January 29, 2015               Decided:   February 13, 2015


Before THACKER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Bradley Glenn Pollack, Woodstock, Virginia, for Appellant.
Jeffrey M. Summers, THE LAW OFFICE OF JEFFREY M. SUMMERS, PLLC,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Mark      W.   Prince      appeals    the    district    court’s    orders

dismissing      his    qui       tam   action      against     Virginia    Resources

Authority and others under the False Claims Act, see 31 U.S.C. §

3729(a)-3733     et    seq.      (2012),   and     denying     Prince’s    motion   to

alter or amend judgment under Fed. R. Civ. P. 59(e).                           We have

reviewed the arguments on appeal and the record, and find no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.            United States ex rel. Prince v. Va. Res.

Auth., No. 5:13-cv-00045-MFU (W.D. Va. Apr. 14, 2014; July 10,

2014).     We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented    in   the   materials

before   this    court     and    argument       would   not   aid   the   decisional

process.

                                                                             AFFIRMED




                                           3